Hancock, Jr., J. (dissenting).
I respectfully dissent. Whether the booths or other place's where the games are played are “places of amusement” within the meaning of the statute is to me beside the point. The receipt sought to be taxed is not an “admission charge” for admission to or for the use of a place of amusement (Tax Law, § 1105, subd [f], par [1]). Admission charge is defined in the statute as “[t]he amount paid for admission, including any service charge and any charge for entertainment or amusement or for the use of facilities thereon.” (Tax Law, § 1101, subd [d], par [2]). A plain reading of section 1105 (subd [f], par [1]) of the Tax Law leads to the conclusion that “admission charge” means a fee paid by a customer either for use of facilities or for entrance to a place where entertainment is to be conducted. The nature of the performances and activities specified in that section strengthens this construction. The games in question here are those typically found at county fairs, on midways, or at firemen’s field days (e.g., throwing a football through a hole in a board, tossing a basketball through a hoop, throwing a baseball at a stuffed doll, climbing a rope ladder to ring a bell, covering a red spot on a board with five discs, etc.) in which the customer pays a fee to participate in the hope of winning one of the wide selection of prizes displayed (e.g., small household appliances, lamps, stuffed animals, etc.). It cannot be said that the charge is for “admission to” a place of amusement as would be the case with a fee for entering a sideshow, for example. Here the game operators make no charge for entering the tents or places where the games are played and no charge for watching. Nor, in my opinion, can the fee be characterized as a charge “for the use of the facilities” (i.e., for the momentary use of the baseball, the discs, or for the privilege of climbing the rope ladder), as would be the case with the charge for riding the ferris wheel or roller coaster. The fee is paid for entering the contest and for the chance of winning a prize. Without that chance, no one would pay to play. Because the charge is not for admission or for the use of the facilities, it is not taxable (Tax Law, § 1105, subd [f], par [1]). (Appeal from judgment of Erie Supreme Court, Stiller, J. — declaratory judgment.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Moule, JJ.